 



Exhibit 10.21
The Williams Companies, Inc.
Severance Pay Plan
Effective October 28, 2003

 



--------------------------------------------------------------------------------



 



THE WILLIAMS COMPANIES, INC.
SEVERANCE PAY PLAN
(As Amended and Restated Effective as of October 28, 2003)
Article 1.
Definitions
The following capitalized words and phrases when used in the text of the Plan
shall have the meanings set forth below. Words in the masculine gender shall
connote the feminine gender as well.

1.1   “Administrative Committee” means the committee administering this Plan
under Article 5.   1.2   “Affiliate” means any Person that directly or
indirectly, through one (1) or more intermediaries, controls, is controlled by
or is under common control with the Company.   1.3   “Aggregate Compensation”
means Regular Wage Base and any annual cash incentive awards from a
Participating Company or Affiliate annual incentive program.   1.4   “Base
Salary” means the amount a Participant is entitled to receive as wages or salary
on an annualized basis, including any salary deferral contributions made to any
defined contribution plan maintained by the Participating Company and any
amounts contributed by an Employee to any cafeteria plan, flexible benefits plan
or qualified transportation plan maintained by the Participating Company in
accordance with Sections 125, 132 and related provisions of the Code, but
excluding all special pay, bonus, overtime, incentive compensation, commissions,
cost of living pay, housing pay, relocation pay, other taxable fringe benefits
and all extraordinary compensation, payable by the Company or any of its
Affiliates as consideration for the Participant’s services, as determined on the
date immediately preceding termination of employment, except that in the case of
a termination of employment for Good Reason, Base Salary shall be determined as
of the date immediately preceding the event which constitutes Good Reason.   1.5
  “Benefits Committee” means the Company committee comprised of that group of
individuals appointed to act for the Company with respect to the Plan.   1.6  
“Board of Directors” means the board of directors of the Company.   1.7  
“Cause” means the occurrence of any one (1) or more of the following, as
determined in the good faith and reasonable judgment of the Administrative
Committee:

(a) willful failure by an Employee to substantially perform his duties (as they
existed immediately prior to a reduction in force, job elimination or Change in
Control), other

2



--------------------------------------------------------------------------------



 



than any such failure resulting from a disability as defined in the
Participating Company or Affiliate disability program; or
(b) Employee’s conviction of or plea of nolo contendere to a crime involving
fraud, dishonesty or any other act constituting a felony involving moral
turpitude or causing material harm, financial or otherwise, to the Company or an
Affiliate; or
(c) Employee’s willful or reckless material misconduct in the performance of his
duties which results in an adverse effect on the Company or an Affiliate; or
(d) Employee’s willful or reckless violation or disregard of the code of
business conduct or other published policy of the Company or an Affiliate; or
(e) Employee’s habitual or gross neglect of duties.

1.8   “Change Date” means the date on which a Change in Control first occurs.  
1.9   “Change in Control” means the occurrence of any one (1) or more of the
following:

(a) any person (as such term is used in Rule 13d-5 of the SEC under the Exchange
Act) or group (as such term is defined in Sections 3(a)(9) and 13(d)(3) of the
Exchange Act), other than a “Related Party”, becomes the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of 20 percent or more of the
common stock of the Company or of Voting Securities representing 20 percent or
more of the combined voting power of all Voting Securities of the Company,
except that no Change in Control shall be deemed to have occurred solely by
reason of such beneficial ownership by a Person with respect to which both more
than 75 percent of the common stock of such Person and Voting Securities
representing more than 75 percent of the combined voting power of the Voting
Securities of such Person are then owned, directly or indirectly, by the persons
who were the direct or indirect owners of the common stock and Voting Securities
of the Company immediately before such acquisition, in substantially the same
proportions as their ownership, immediately before such acquisition, of the
common stock and Voting Securities of the Company, as the case may be; or
(b) the Company’s Incumbent Directors (determined using the Effective Date as
the baseline) cease for any reason to constitute at least a majority of the
directors of the Company then serving; or
(c) a Reorganization Transaction, other than a Reorganization Transaction that
results in the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of the Company immediately before such
Reorganization Transaction becoming, immediately after the consummation of such
Reorganization Transaction, the direct or indirect owners, of both at least
65 percent of the then-outstanding common stock of the Surviving Corporation and
Voting Securities representing at least 65 percent of the combined voting power
of the then-outstanding Voting Securities of the Surviving Corporation, in
substantially the same respective

3



--------------------------------------------------------------------------------



 



proportions as such Persons’ ownership of the common stock and Voting Securities
of the Company immediately before such Reorganization Transaction; or
(d) approval by the stockholders of the Company of a plan or agreement for the
sale or other disposition of all or substantially all of the consolidated assets
of the Company or a plan of complete liquidation of the Company, other than any
such transaction that would result in
(i) a Related Party owning or acquiring more than 50 percent of the assets owned
by the Company immediately prior to the transaction or
(ii) the Persons who were the direct or indirect owners of the outstanding
common stock and Voting Securities of the Company immediately before such
transaction becoming, immediately after the consummation of such transaction,
the direct or indirect owners, of more than 50 percent of the assets owned by
the Company immediately prior to the transaction.
Notwithstanding the occurrence of any of the foregoing events, a Change in
Control shall not occur with respect to an Employee if, in advance of such
event, the Employee agrees in writing that such event shall not constitute a
Change in Control.

1.10   “Code” means the Internal Revenue Code of 1986, as amended from time to
time. References to a particular section of the Code include references to
regulations and rulings thereunder and to successor provisions.   1.11  
“Company” means The Williams Companies, Inc., a Delaware corporation and any
successor or successors thereto that continue this Plan pursuant to Section 6.1
or otherwise.   1.12   “Comparable Offer of Employment” means an offer of
employment for a position with the Company, any of its Affiliates, or any
successor of the Company or its Affiliates that provides for Regular Wage Base
equal to or greater than the Participant’s Regular Wage Base immediately
preceding the Participant’s termination date. A successor of the Company or any
of its Affiliates shall include, but shall not be limited to, any entity (or its
Affiliate) involved in or in any way connected with a corporate rearrangement,
total or partial merger, acquisition, sale of stock, sale of assets or any other
transaction. A Comparable Offer of Employment includes, without limitation, a
position that requires the Employee to transfer to a different work location,
but only so long as the Employee’s commuting distance to the new work location
is no longer than the greater of fifty (50) miles or such Participant’s current
commute if the commuting distance from such Participant’s current residence to
the original work location is more than fifty (50) miles.   1.13   “Effective
Date” means October 28, 2003, which is the effective date of this amendment and
restatement.   1.14   “Employee” means any regular full-time or part-time
employee in the service and on the payroll of a Participating Company as a
common law employee. An Employee is

4



--------------------------------------------------------------------------------



 



considered as part-time if he is regularly scheduled to work at least fifty
percent of the number of hours in the normal workweek established by a
Participating Company. A regular employee receiving benefits under a
Participating Company’s Short-Term Disability Program or Long-Term Disability
Program is an Employee for purposes of this Plan. Employee shall not include:
(a) an Employee who is a member of a group of Employees represented by a
collective bargaining representative, unless such agreement expressly provides
for coverage of bargaining unit employees under the Plan;
(b) an Employee who is not a resident of the United States and not a citizen of
the United States;
(c) a nonresident alien;
(d) a weekly-paid employee employed at a retail petroleum convenience store in
any capacity other than a store manager;
(e) a seasonal employee, temporary employee, leased employee, term employee, or
an employee not employed on a regularly scheduled basis;
(f) a person who has a written employment contract or other contract for
services, unless such contract expressly provides that such person is an
employee;
(g) a person who is paid through the payroll of a temporary agency or similar
organization regardless of any subsequent reclassification as a common law
employee;
(h) a person who is designated, compensated or otherwise treated as an
independent contractor by a Participating Company or its Affiliates regardless
of any subsequent reclassification as a common law employee;
(i) a person who has a written contract with a Participating Company or its
Affiliates which states either that such person is not an employee or that such
person is not entitled to receive employee benefits from a Participating Company
for services under such contract;
(j) an individual who is not contemporaneously classified as an Employee for
purposes of the Participating Company’s payroll system. In the event any such
individual is reclassified as an Employee for any purpose, including, without
limitation, as a common law or statutory employee, by any action of any third
party, including, without limitation, any government agency, or as a result of
any private lawsuit, action or administrative proceeding, such individual will,
notwithstanding such reclassification, remain ineligible for participation
hereunder and will not be considered an eligible Employee. In addition to and
not in derogation of the foregoing, the exclusive means for an individual who is
not contemporaneously classified as an Employee of the Participating Company’s
payroll system to become eligible to participate in this Plan is

5



--------------------------------------------------------------------------------



 



through an amendment to this Plan which specifically renders such individual
eligible for participation hereunder; or
(k) any individual retained by a Participating Company or its Affiliates
directly or through an agency or other party to perform services for an Employer
(for either a definite or indefinite duration) in the capacity of a
fee-for-service worker or independent contractor or any similar capacity
including, without limitation, any such individual employed by temporary help
firms, technical help firms, staffing firms, employee leasing firms,
professional employer organizations or other staffing firms, whether or not
deemed to be a “common law” employee.

1.15   “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time. References to a particular section of ERISA include
references to regulations and rulings thereunder and to successor provisions.  
1.16   “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time. References to a particular section of the Exchange Act include
references to successor provisions.   1.17   “Good Reason” means the occurrence,
within two (2) years following a Change in Control (other than during a Merger
of Equals Period) and without a Participant’s prior written consent, of any one
(1) or more of the following:

(a) a material adverse reduction in the nature or scope of the Participant’s
duties from the most significant of those assigned at any time in the 90-day
period prior to a Change in Control; or
(b) a significant reduction in the authority and responsibility assigned to the
Participant; or
(c) any reduction in or failure to pay Participant’s Base Salary; or
(d) a material reduction of Participant’s Aggregate Compensation and/or
aggregate benefits from the amounts and/or levels in effect on the Change Date,
unless such reduction is part of a policy applicable to peer Participants of the
Company and of any successor entity; or
(e) a requirement by the Company or any of its Affiliates that the Participant’s
principal duties be performed at a location requiring a commuting distance equal
to the greater of the Participant’s current commuting distance or more than
fifty (50) miles commuting distance, without the Participant’s consent (except
for travel reasonably required in the performance of the Participant’s duties).
Notwithstanding anything in this Plan to the contrary, no act or omission shall
constitute grounds for “Good Reason”:
(a) Unless, at least thirty (30) days prior to his termination, Participant
gives a written notice to the Company or the Affiliate that employs Participant
of his intent to terminate

6



--------------------------------------------------------------------------------



 



his employment for Good Reason which describes the alleged act or omission
giving rise to Good Reason; and
(b) Unless such notice is given within ninety (90) days of Participant’s first
actual knowledge of such act or omission, or if such act or omission would not
constitute Good Reason during a Merger of Equals Period, unless Participant’s
termination date is within 90 days after the first date on which he first
obtained actual knowledge of the fact that the Merger of Equals Period has
ended; and
(c) Unless the Company or the Affiliate that employs Participant fails to cure
such act or omission within the 30-day period after receiving such notice.
Further, no act or omission shall be “Good Reason” if Participant has consented
in writing to such act or omission.

1.18   “Incumbent Directors” means determined as of any date by reference to any
baseline date:

(a) the members of the Board of Directors on the date of such determination who
have been members of the Board of Directors since such baseline date; and
(b) the members of the Board of Directors on the date of such determination who
were appointed or elected after such baseline date and whose election, or
nomination for election by stockholders of the Company or the Surviving
Corporation, as applicable, was approved by a vote or written consent of
two-thirds (or by a simple majority for purposes of subsection (b) of the
definition of “Merger of Equals”) of the directors comprising the Company’s
Incumbent Directors on the date of such vote or written consent, but excluding
each such member whose initial assumption of office was in connection with:
(i) an actual or threatened election contest, including a consent solicitation,
relating to the election or removal of one (1) or more members of the Board of
Directors,
(ii) a “tender offer” (as such term is used in Section 14(d) of the Exchange
Act),
(iii) a proposed Reorganization Transaction, or
(iv) a request, nomination or suggestion of any beneficial owner of Voting
Securities representing 20 percent or more of the aggregate voting power of the
Voting Securities of the Company or the Surviving Corporation, as applicable.

1.19   “Leave of Absence” means an absence, with or without compensation,
authorized on a non-discriminatory basis by the Company or any of its
Affiliates. For the purposes of this Plan, Leave of Absence includes any leave
of absence other than a Family and Medical Leave of Absence or Military Leave of
Absence.

7



--------------------------------------------------------------------------------



 



1.20   “Merger of Equals” means, as of any date, a Reorganization Transaction
that, notwithstanding the fact that such transaction may also qualify as a
Change in Control, satisfies all of the conditions set forth in subsections (a),
(b) and (c) below:

(a) less than 65 percent, but not less than 50 percent, of the common stock of
the Surviving Corporation outstanding immediately after the consummation of the
Reorganization Transaction, together with Voting Securities representing less
than 65 percent, but not less than 50 percent, of the combined voting power of
all Voting Securities of the Surviving Corporation outstanding immediately after
such consummation are owned, directly or indirectly, by the persons who were the
owners directly or indirectly of the common stock and Voting Securities of the
Company immediately before such consummation in substantially the same
proportions as their respective direct or indirect ownership, immediately before
such consummation, of the common stock and Voting Securities of the Company,
respectively; and
(b) the Company’s Incumbent Directors (determined using the date immediately
preceding the consummation date of the Reorganization Transaction as the
baseline date) shall, throughout the period beginning on the date of such
consummation and ending on the second anniversary of such consummation date,
continue to constitute not less than 50 percent of the members of the Board of
Directors; and
(c) the person who was the Chief Executive Officer immediately prior to the
consummation of the Reorganization Transaction shall serve as the Chief
Executive Officer of the Surviving Corporation at all times during the period
commencing on such consummation, and ending on the first anniversary of the date
of such consummation; provided, however, that a Reorganization Transaction that
qualifies as a Change in Control and a Merger of Equals shall cease to qualify
as a Merger of Equals and shall instead qualify as a Change in Control that is
not a Merger of Equals from and after the first date within the two-year period
following the Change in Control (such date, the “Merger of Equals Cessation
Date”) as of which any one (1) or more of the following shall occur for any
reason:
(i) any condition of subsection (a) of this Section shall for any reason not be
satisfied immediately after the consummation of the Reorganization Transaction;
or
(ii) as of the close of business on any date on or after the consummation of the
Reorganization Transaction and before the second anniversary of the Change Date,
any condition of subsections (a) and/or (b) of this Section shall not be
satisfied; or
(iii) on any date prior to the first anniversary of the consummation of the
Reorganization Transaction, the Company shall make a filing with the SEC, issue
a press release, or make a public announcement to the effect that the Chief
Executive Officer has resigned or will resign or be terminated, other than on
account of a scheduled retirement, or the Company is seeking or intends to seek
a replacement for the then-Chief Executive Officer, whether such resignation,

8



--------------------------------------------------------------------------------



 



termination or replacement is to become effective before or after such first
anniversary of the consummation of the Reorganization Transaction.

1.21   “Merger of Equals Cessation Date” shall be the meaning set forth in the
definition of “Merger of Equals” Section 1.20.   1.22   “Merger of Equals
Period” means the period commencing on the date of a Merger of Equals and ending
the earlier of the Merger of Equals Cessation Date or two (2) years following
the Change Date.   1.23   “Participant” means an Employee participating in the
Plan as provided in Article 2.   1.24   “Participating Company” means the
Company and any Affiliate of the Company, which has adopted this Plan in
accordance with Section 6.11.   1.25   “Person” means any individual, sole
proprietorship, partnership, joint venture, limited liability company, trust,
unincorporated organization, association, corporation, institution, public
benefit corporate, entity or government instrumentality, division, agency, body
or department.   1.26   “Plan” means The Williams Companies, Inc. Severance Pay
Plan.   1.27   “Plan Administrator” means the Administrative Committee appointed
under Article 5.   1.28   “Plan Year” means the twelve (12) month period from
January 1 through December 31.   1.29   “Regular Wage Base” means an Employee’s
total weekly salary or wages, including any salary deferral contributions made
to any defined contribution plan maintained by the Participating Company and any
amounts contributed by an Employee to any cafeteria plan, flexible benefit plan
or qualified transportation plan maintained by the Participating Company in
accordance with Sections 125, 132 and related provisions of the Code, but
excluding any bonuses, overtime, incentive compensation, commissions, cost of
living pay, housing pay, relocation pay, other taxable fringe benefits and all
other extraordinary compensation.   1.30   “Related Party” means an Affiliate or
any employee benefit plan (or any related trust) sponsored or maintained by the
Company or any of its Affiliates.   1.31   “Reorganization Transaction” means
the consummation of a merger, reorganization, recapitalization, consolidation or
similar transaction involving the Company.   1.32   “SEC” means the United
States Securities and Exchange Commission, or any successor thereto.   1.33  
“Sponsor” means The Williams Companies, Inc., a Delaware corporation.   1.34  
“Surviving Corporation” means the corporation resulting from a Reorganization
Transaction or, if securities representing at least 50 percent of the aggregate
voting power

9



--------------------------------------------------------------------------------



 



    of all Voting Securities of such resulting corporation are directly or
indirectly owned by another corporation, such other corporation.   1.35  
“Voting Securities” means any securities of the Company that are entitled to
vote generally in the election of directors.   1.36   “Years of Service” means a
Participant’s length of service with the Participating Company as set by the
latest hire date or rehire date of such Participant. For purposes of this Plan,
after the first year of service as a Participant, only full, completed years of
service will be counted. Service with a predecessor company will not be included
unless, and to the extent that, the Plan Administrator determines such service
be included and notifies the Participant in writing that such service is
included.       If a Participant is terminated for any reason other than Cause
and is rehired by the Participating Company within twelve (12) months of such
termination date, years of service prior to such termination will be bridged and
used in determining years of service for the purposes of severance pay benefits
in the event the Participant becomes eligible for severance pay. The Plan
Administrator’s determination of Years of Service in its sole and absolute
discretion will be final and binding on all persons to the maximum extent
permitted by law.

Article 2.
Eligibility

2.1   Eligibility. Any Employee, who is not excluded pursuant to Section 2.2,
shall be entitled to become a Participant in the Plan when all of the following
conditions are met:

(a) The senior officer of the Company responsible for compensation or benefits,
or such senior officer’s designee, approves the reduction in force or job
elimination and the Employee is notified in writing that employment is being
terminated due to a reduction in force which has caused the elimination of his
position; or an Employee’s employment is terminated involuntarily or voluntarily
for Good Reason within two (2) years after a Change in Control, or involuntarily
immediately prior to a Change in Control for the purpose of avoiding application
of this Plan.
(b) The Employee remains in employment until his designated termination date
unless an earlier departure date will not have an adverse effect on the
activities of the department and is approved, in writing, by the Employee’s
department head, unless the employee terminates employment voluntarily for Good
Reason within two (2) years after a Change in Control.

2.2   Exclusions. Notwithstanding the provisions of Section 2.1, an Employee
will not become a Participant in the Plan if any of the following conditions
occur:

(a) An Employee discharged for Cause.

10



--------------------------------------------------------------------------------



 



(b) An Employee voluntarily resigns for any reason, including retirement, except
in the case of voluntary resignation for Good Reason within two (2) years after
a Change in Control.
(c) An Employee accepts any benefits under an early retirement incentive plan.
(d) An Employee fails to make a bona fide effort to secure employment within a
Participating Company or any of its Affiliates, or any successor of the Company
or its Affiliates.
(e) An Employee transfers to or receives a Comparable Offer of Employment from a
Participating Company or any of its Affiliates.
(f) An Employee receives a Comparable Offer of Employment after a corporate
rearrangement, total or partial merger, acquisition, sale of stock, sale of
assets or other transaction.
(g) An Employee accepts an offer of employment with a Participating Company or
any of its Affiliates, whether or not such offer of employment constitutes a
Comparable Offer of Employment.
(h) An Employee accepts an offer of employment with any purchaser company or
resultant entity, or an affiliate of such a company or entity, after a corporate
rearrangement, total or partial merger, acquisition, sale of stock, sale of
assets or other transaction, whether or not such offer of employment constitutes
a Comparable Offer of Employment.
(i) An Employee dies prior to his termination of employment.
(j) Except as provided in subsection (k), an Employee on a Leave of Absence at
the time he is notified that his employment is being terminated due to a
reduction in force.
(k) An Employee receiving benefits under the Short-Term Disability Program. This
exclusion may not apply if the Employee would have returned to work within the
initial six-month period of short-term disability had his termination of
employment not occurred and a senior officer of the Company responsible for
compensation or benefits, or such senior officer’s designee, approves
eligibility for severance upon release to return to work in his sole discretion.
This exclusion does not apply in the event of a Change in Control.
(l) An Employee receiving benefits under the Long-Term Disability Program.
(m) An Employee has a written employment contract which contains severance
provisions.
(n) An Employee received or is eligible to receive more favorable severance pay
benefits under any other severance pay plan, agreement or arrangement of a
Participating Company, any of its Affiliates, or any successor of a
Participating Company.

11



--------------------------------------------------------------------------------



 



Article 3.
Benefits

3.1   Severance Pay. Except as provided in Section 3.7, subject to the
Participant signing a release of claims prepared by the Company, a Participant
will be eligible for severance pay benefits under this Section 3.1 equal to:

(a) the product of (i) two (2) weeks multiplied by (ii) the Participant’s
Regular Wage Base, if the Participant has less than one (1) full-completed Year
of Service; or
(b) the product of (i) two (2) weeks for each full, completed Year of Service,
with a minimum of six (6) weeks and a maximum of fifty-two (52) weeks,
multiplied by (ii) the Participant’s Regular Wage Base, if the Participant has
completed at least one (1) full Year of Service.

3.2   Change in Control Severance Pay. Subject to the Participant signing a
release of claims prepared by the Company, if a Participant’s employment is
terminated voluntarily for Good Reason or involuntarily within two (2) years
after a Change in Control, the Participant will be eligible for severance pay
benefits under this Section 3.2 in lieu of any benefits under Section 3.1 with
the amount of such benefits equal to the sum of:

(a) the product of (i) the number of the Participant’s full, completed Years of
Service multiplied by (ii) three (3), and multiplied by (iii) the Participant’s
Regular Wage Base;
(b) the product of (i) Participant’s Regular Wage Base multiplied by (ii) the
quotient of the Participant’s Base Salary divided by ten thousand (10,000); and
(c) the product of (i) the Participant’s target annual bonus (with respect to
the calendar year in which the termination occurs) multiplied by (ii) a
fraction, the numerator of which equals the number of days from and including
the first day of such calendar year through and including the date of
termination, and the denominator of which equals three hundred and sixty-five
(365) (reduced by any annual bonus amount received with respect to such calendar
year).
Notwithstanding the foregoing, the sum of subsections (a) and (b) of this
Section 3.2 shall not be less than the product of the Participant’s Regular Wage
Base multiplied by twelve (12) nor more than the product of the Participant’s
Regular Wage Base multiplied by one hundred and four (104).

3.3   Notice. Any Participant who is terminated and receives less than two
(2) weeks notice from a Participating Company will receive, in addition to the
benefits provided in Section 3.1 or 3.2 (whichever applies), severance pay for
the lack of notice. Weeks or fractions thereof, will be granted which is equal
to the difference between two (2) weeks and the number of days notice received
by the Participant. The amount of severance pay will be equal to the number of
weeks and/or fractions thereof granted to a Participant under this Section 3.3

12



--------------------------------------------------------------------------------



 



    times the Participant’s Regular Wage Base. No payment will be made under
this Section 3.3 if total severance pay exceeds the maximum benefit allowed.

3.4   Form of Payment. Severance benefits payable to a Participant under
Section 3.1 shall be paid in installments over a period not to exceed one
(1) year from the date payment commences. Severance benefits payable to a
Participant under Section 3.2 shall be paid in a lump sum within thirty days
from the date of the Participant’s termination of employment.   3.5   Other
Benefit Plans. Participants, regardless of whether they sign the release of
claims required to receive severance payments, who are otherwise entitled to
receive severance pay and who are eligible to continue participation in certain
welfare benefit plans may choose to continue their participation in accordance
with this Section 3.5. Continued participation in such welfare benefit plans is
subject to the terms and conditions of the applicable plan documents or
insurance contracts in effect on the date of the Participant’s termination from
employment. Generally, the Participant has the option to elect the currently
maintained Participating Company group medical and dental plan that he is
currently enrolled for up to 18 months under the Consolidated Omnibus Budget
Reconciliation Act (COBRA) continuation coverage. If the Participant timely and
properly elects COBRA coverage, the premiums for COBRA coverage will be limited
to the active employee rate for the initial three months of coverage. At the end
of this three-month period, the Participant will be required to pay the full
cost for medical and/or dental benefits under COBRA for the remainder of the
18-month period. Participation in the Participating Company group medical and
dental plan will generally cease on the date the Participant or his dependents
become covered under any other medical plan or dental plan.   3.6   Paid-Time
Off (PTO) Program. A Participant, regardless of whether he signs the release of
claims required to receive severance payments, shall be paid a single lump sum
payment for applicable PTO hours earned but not taken prior to the Participant’s
employment termination. PTO time will not be considered for purposes of
continued coverage under any of the other various employee benefit plans
maintained by the Participating Company.   3.7   Rehired Participants after
Receipt of Severance Pay.       This Section 3.7 applies to Participants rehired
by a Participating Company or any Affiliate after receipt of severance pay under
Section 3.1.

(a) Severance Pay. The Participant will be entitled to keep a portion of his
severance pay equal to the number of weeks and/or fraction of weeks between his
termination date and the date of rehire. Any remainder must be returned to the
Participating Company that paid the severance pay upon rehire or it will be
deducted from his wages paid after rehire.
If a Participant is rehired within twelve (12) months of his termination date
and again becomes eligible for severance pay due to a subsequent event within
twelve (12) months of rehire, subject to the Participant signing a release of
claims prepared by the Company, the Participant will be eligible to receive the
greater of

13



--------------------------------------------------------------------------------



 



(i) the sum of any remaining severance not yet received from the initial
termination date in accordance with Section 3.1, plus two (2) weeks of severance
pay or
(ii) two (2) weeks of severance pay.
Severance pay under this Section 3.7 will be paid in accordance with
Section 3.4.
(b) PTO. If a Participant is rehired within the same calendar year in which his
employment was terminated and he received payment for PTO earned but not taken,
he may either retain the payment and forfeit PTO time for which he was eligible
prior to his employment termination, or he may return to the Company the amount
he received and reinstate PTO time for which he was eligible prior to
termination.

3.8   Discretionary Benefits. Under no circumstances will any discretionary
benefits be paid unless the senior officer of the Company responsible for
compensation or benefits, or such senior officer’s designee, signs a written
document describing such benefits. Payment of such discretionary benefits will
be made only in accordance with the terms of that document.

3.9   No Vesting. Employees have no vested right to any benefits set forth in
the Plan until such time as an Employee becomes entitled to receive benefits
under Article 2; however, the Participant must execute a release in accordance
with Section 3.1 or 3.2 (whichever applies) to receive any benefits under this
Plan.

3.10   Integration with Plant Closing Law(s). To the extent that a federal,
state or local law, including, but not limited to the Worker Adjustment and
Retraining Act, requires a Participating Company, as an employer, to provide
notice and/or make a payment to an Employee because of that Employee’s
involuntary termination, or pursuant to a plant closing law, the benefit payable
under this Plan, including without limitation benefits payable under
Section 3.3, shall be reduced by any Regular Wage Base paid during such notice
period and/or by such other required payment.       Nothing in this section or
any other section of this Plan shall be used to reduce benefits under this Plan
because of payments under state unemployment insurance laws.

Article 4.
Claims

4.1   Claims for Benefits. To obtain payment of any benefits under the Plan, a
Participant must comply with such rules and procedures as the Plan Administrator
may prescribe.

4.2   Claims Procedure. The Plan Administrator shall adopt, and may change from
time to time, claims procedures, provided that such claims procedures and
changes thereof shall conform to Section 503 of the Employee Retirement Income
Security Act of 1974 and the regulations promulgated thereunder. Such claims
procedures, as in effect from time to time, shall be deemed to be incorporated
herein and made a part hereof.

14



--------------------------------------------------------------------------------



 



Article 5.
Administration

5.1   Fiduciaries. The Administrative Committee is designated as the only named
fiduciary of the Plan as defined in ERISA.   5.2   Allocation of
Responsibilities.

(a) Board of Directors. The Board of Directors (through its delegatee, the
Compensation Committee of the Board of Directors) shall have exclusive authority
and responsibility, including the power to amend the Plan in Section 6.3 to the
extent necessary, for:
Plan matters that are deemed to be material under the corporate laws of the
State of Delaware to holders of common stock of the Company; and
The delegation to the Benefits Committee or other appropriate person of any
authority and responsibility reserved to it under the Plan that it can delegate.
(b) Benefits Committee. The Benefits Committee shall have exclusive authority
and responsibility for those functions set forth in Section 5.3 and in other
provisions of this Plan.
(c) Administrative Committee The Administrative Committee shall serve as the
Plan Administrator and shall have exclusive authority and responsibility for
those functions set forth in Section 5.4 and in other provisions of this Plan.

5.3   Provisions Concerning the Benefits Committee.

(a) Membership and Voting. Any member may resign by delivering a written
resignation to the Board of Directors. The Board of Directors shall fill
vacancies in the Benefits Committee arising by death, resignation or removal.
The Benefits Committee shall act by a majority of its members at the time in
office, and such action may be taken by a vote at a meeting, in writing without
a meeting, or by telephonic communications. Attendance at a meeting shall
constitute waiver or notice thereof. A member of the Benefits Committee who is a
Participant of the Plan shall not vote on any question relating specifically to
such Participant. Any such action shall be voted or decided by a majority of the
remaining members of the Benefits Committee. The Benefits Committee shall
appoint a Secretary who may, but need not, be a member thereof. The Benefits
Committee may appoint from its members such subcommittees with such powers as
the Benefits Committee shall determine.

15



--------------------------------------------------------------------------------



 



(b) Powers and Duties of Benefits Committee. The Benefits Committee shall have
exclusive authority and responsibility for:
(i) All amendments to this Plan, except to the extent such authority is reserved
to the Board of Directors, as provided in Articles 5 and 6;
(ii) The termination or other discontinuance of this Plan, in whole or in part;
(iii) The approval of any merger or spin-off of any part of this Plan;
(iv) The delegation of its fiduciary responsibilities, if any, under the Plan to
another person or entity; and
(v) The appointment of members of the Administrative Committee, but only to fill
vacancies not filled by the Administrative Committee, and the appointment of the
chairman of the Administrative Committee, but only if a chairman is not timely
selected by the Administrative Committee’s members.
The Benefits Committee may appoint such accountants, counsel, specialists, and
other persons, as it deems necessary or desirable in connection with its duties
under this Plan. Such accountants and counsel may, but need not, be accountants
and counsel for the Company or an Affiliate. The Benefits Committee also shall
have such other duties, authority and responsibility under this Plan as may be
delegated by the Board of Directors.

5.4   Provisions Concerning the Administrative Committee.

(a) Membership and Voting. The Administrative Committee shall consist of not
less than three (3) members. All members of the Administrative Committee must be
Employees of the Company. The Administrative Committee may remove any of its
members at any time, with or without cause, by written notice to such member and
to the Benefits Committee. Any member may resign by delivering a written
resignation to the Administrative Committee. Vacancies in the Administrative
Committee arising by death, resignation or removal shall be filled by the
Administrative Committee, or the Benefits Committee to the extent not filled by
the Administrative Committee. The Administrative Committee shall act by a
majority of its members at the time in office, and such action may be taken by a
vote at a meeting, in writing without a meeting, or by telephonic
communications. Attendance at a meeting shall constitute waiver of notice
thereof. A member of the Administrative Committee who is a Participant of the
Plan shall not vote on any question relating specifically to such Participant.
Any such action shall be voted or decided by a majority of the remaining members
of the Administrative Committee. The Administrative Committee shall designate
one of the members as the chairman and shall appoint a secretary who may, but
need not, be a member, but the Benefits

16



--------------------------------------------------------------------------------



 



Committee may appoint a chairman if the Administrative Committee fails to do so.
The Administrative Committee may appoint from its members such subcommittees
with such powers as the Administrative Committee shall determine.
(b) Duties of Administrative Committee. The Administrative Committee shall
administer the Plan in accordance with its terms and shall have all the powers
necessary to carry out such terms including, without limitation, the power, in
its sole and absolute discretion, to determine all benefits and to grant or to
deny claims for benefits. The Administrative Committee shall execute any
certificate, instrument or other written direction on behalf of the Plan. All
interpretations of this Plan, and all questions concerning its administration
and application, including without limitation, all benefit determinations and
all claim decisions, shall be determined by the Administrative Committee (or its
delegate) in its sole and absolute discretion and such determination shall be
conclusive and binding on all persons to the maximum extent permitted by law. No
determination of the Administrative Committee for any Participant shall create a
basis for retroactive adjustment for any other Participant. The Administrative
Committee may appoint such accountants, counsel, specialists and other persons
as it deems necessary or desirable in connection with the administration of the
Plan. Such accountants and counsel may, but need to, be accountants and counsel
for the Company or an Affiliate. The Administrative Committee shall also have
such other duties as the Benefits Committee may delegate. The Administrative
Committee shall report regularly, and at least once each Plan Year, on its
operations to the Benefits Committee.

5.5   Delegation of Responsibilities; Bonding.

(a) Delegation and Allocation. The Administrative Committee shall have the
authority to delegate or allocate, from time to time, by a written instrument,
all or any part of its responsibilities under this Plan to such person or
persons as it may deem advisable and in the same manner to revoke any such
delegation or allocation of responsibility. Any action of a person in the
exercise of such delegated or allocated responsibility shall have the same force
and effect for all purposes hereunder as if such action had been taken by the
Administrative Committee. The Administrative Committee shall not be liable for
any acts or omissions of any such person, who shall periodically report to the
Administrative Committee concerning the discharge of the delegated or allocated
responsibilities.
(b) Bonding. The members of the Benefits Committee, and the Administrative
Committee shall serve without bond (except as expressly required by federal law)
and without compensation for their services as such.

5.6   No Joint Fiduciary Responsibilities. This Plan is intended to allocate to
the Administrative Committee the individual responsibility for the prudent
execution of the functions assigned to it, and none of such responsibilities or
any other responsibility shall be shared by any other fiduciaries under the Plan
unless such sharing is provided for by a specific provision of the Plan.
Whenever one fiduciary is required herein to follow the directions of another
fiduciary, the two fiduciaries shall not be deemed to have been

17



--------------------------------------------------------------------------------



 



    assigned a shared responsibility, but the responsibility of a fiduciary
receiving such directions shall be to follow them insofar as such instructions
are on their face proper under applicable law.   5.7   Fiduciary Capacity. Any
person or group of persons may serve in more than one fiduciary capacity with
respect to the Plan.   5.8   Information to be Supplied by Participating
Company. Each Participating Company shall supply to the Administrative
Committee, within a reasonable time and in such form as the Administrative
Committee shall require, the names of all Employees who incurred a Termination
of Employment or layoff during the month, the date of termination of each, and
the amount of compensation paid to each Active Participant for the month. The
Administrative Committee may rely conclusively on the information certified to
it by a Participating Company. Each Participating Company shall provide to the
Administrative Committee or its delegate such information as it shall from time
to time need in the discharge of its duties.   5.9   Right to Receive and
Release Necessary Information. The Administrative Committee may release or
obtain any information necessary for the application, implementation and
determination of this Plan or other Plans without consent or notice to any
person. This information may be released to or obtained from any insurance
company, organization or person. Any individual claiming benefits under this
Plan shall release to the Administrative Committee such information as the
Administrative Committee, in its sole and absolute discretion, determines to be
necessary to implement this provision.

Article 6.
General Provisions

6.1   Successor to Company. This Plan shall bind any successor (whether direct
or indirect, by purchase, merger, consolidation, reorganization or otherwise)
which becomes such after Change in Control (Merger of Equals) has occurred to
all or substantially all of the business and/or assets of the Company in the
same manner and to the same extent that the Company would be obligated under
this Plan if no succession had taken place. In the case of any transaction in
which a successor (which becomes such after a Change in Control [Merger of
Equals] of the Company has occurred) would not by the foregoing provision or by
operation of law be bound by this Plan, the Company shall require such successor
expressly and unconditionally to assume and agree to perform the Company’s
obligations under this Plan, in the same manner and to the same extent that the
Company would be required to perform if no such succession had taken place. The
term “Company,” as used in this Plan, shall mean the Company and any successor
or assignee to the business or assets that by reason hereof becomes bound by
this Plan.   6.2   Duration. The Plan shall continue indefinitely unless
terminated as provided in subsection 6.3 hereof.

18



--------------------------------------------------------------------------------



 



6.3   Amendment and Termination. Except as provided in Section 5.2(a), the
Benefits Committee may amend, modify, change, revise or discontinue this Plan at
any time prior to a Change in Control occurring or within twelve (12) months
after a Change in Control has occurred; provided, however, that any such action
taken that has the effect of reducing Participant benefits under this Plan prior
to a Change in Control shall not be effective before six (6) months after
adoption and shall be null and void if a Change in Control occurs during that
period.   6.4   Management Rights. Participation in the Plan shall not lessen or
otherwise affect the responsibility of an Employee to perform fully his duties
in a satisfactory and workmanlike manner. This Plan shall not be deemed to
constitute a contract between a Participating Company and any employee or other
person whether or not in the employ of the Participating Company, nor shall
anything herein contained be deemed to give any employee or other person whether
or not in the employ of a Participating Company any right to be retained in the
employ of any Participating Company, or to interfere with the right of any
Participating Company to discharge any employee at any time and to treat him
without any regard to the effect which such treatment might have upon him as an
employee covered by the Plan.   6.5   Funding. The Plan shall constitute an
unfunded and unsecured obligation of the Participating Companies payable from
the general funds of such Participating Companies.   6.6   Withholding of Taxes.
Each Participating Company may withhold from any amounts payable under the Plan
all federal, state, city and/or other taxes as shall be legally required.   6.7
  Participant’s Responsibility. Each Participant (or personal representative of
a deceased Participant’s estate) shall be responsible for providing the
Administrative Committee with his current address. Any notices required or
permitted to be given hereunder shall be deemed given if directed to such
address and mailed by regular United States mail. The Administrative Committee
shall not have any obligation or duty to locate a Participant.   6.8  
Indemnification. Each Participating Company shall indemnify and hold harmless
each member of the Board of Directors, each member of the Benefits Committee,
each member of the Administrative Committee and each officer and employee of a
Participating Company to whom are delegated duties, responsibilities, and
authority with respect to this Plan against all claims, liabilities, fines and
penalties, and all expenses reasonably incurred by or imposed upon him
(including, but not limited to reasonable attorney fees) which arise as a result
of his actions or failure to act in connection with the operation and
administration of this Plan to the extent lawfully allowable and to the extent
that such claim, liability, fine, penalty, or expense is not paid for by
liability insurance purchased or paid for by a Participating Company.
Notwithstanding the foregoing, a Participating Company shall not indemnify any
person for any such amount incurred through any settlement or compromise of any
action unless the Participating Company consents in writing to such settlement
or compromise.

19



--------------------------------------------------------------------------------



 



6.9   Governing Law. The Plan shall be governed by and construed in accordance
with applicable Federal laws, including ERISA, governing employee benefit plans
and in accordance with the laws of the State of Oklahoma where such laws are not
in conflict with the aforementioned federal laws.

6.10   Right of Recovery. If any Participating Company makes payment(s) in
excess of the amount required under the Plan, the Administrative Committee shall
have the right to recover the excess payment(s) from any person who received the
excess payment(s). Such recovery shall be returned by the Administrative
Committee to such Participating Company.

6.11   Adoption by Participating Company. Any Affiliate may adopt or withdraw
from this Plan. The adoption resolution may contain such specific changes and
variations in this Plan’s terms and provisions applicable to the employees of
the adopting Participating Company as may be acceptable to the Administrative
Committee.

IN WITNESS WHEREOF, the Benefits Committee has caused this amended and restated
Plan to be executed effective as herein provided.

                  BY:   /s/ Marcia M. MacLeod           Marcia M. MacLeod       
  Benefits Committee Member     

20